— Judgment (denominated an order), Supreme Court, New York County (Martin Evans, J.), entered on October 18, 1991, unanimously reversed, on the law, without costs and without disbursements, the report of Referee Lewis confirmed in all respects, and a special primary election, between appellant Powell and respondent Del Toro only, directed to be held as soon as possible.
We conclude that service of process was made in conformity with the directions contained in the order to show cause, which, inter alia, provided for service by affixing process "to the outer or inner door of the residence of * * * Respondent [Del Toro] at his address as set forth in his designating petition”.
No opinion. Concur — Sullivan, J. P., Wallach, Kupferman, Asch and Kassal, JJ.